DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 08/09/2021 has been considered by the examiner. However, none of the cited references anticipated or rendered obvious the features cited below in Reasons for Allowance.

	
Allowable Subject Matter
	Claims 1-22 are allowed over prior art made of record, applicant’s amendment and for the reasons cited in the remarks filed on 09/01/2021.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 15, 21 and 22, for example:

	Claims 1 and 15 relates to a lens/imaging apparatus having two optical systems includes a front lens unit having negative refractive power, an intermediate lens unit Dout/Din<0.50 is satisfied, where Din is a distance between surface vertexes of lenses closest to an object and Dout is a distance between surface vertexes of lenses closest to an image plane in the two optical systems.

	Claims 21 and 22 relates to a lens/imaging apparatus having two optical systems includes a front lens unit having negative refractive power, an intermediate lens unit disposed on an image side of the front lens unit includes a first and a second reflecting member for bending an optical path at a position adjacent to a front and a rear lens unit, a positive refractive power is provided between a reflecting surface of the first reflecting member and a reflecting surface of the second reflecting member, and a conditional expression 0.05<Dout/Din<0.50 is satisfied, where Din is a distance between surface vertexes of lenses closest to an object and Dout is a distance between surface vertexes of lenses closest to an image plane in the two optical systems.






In the instant invention where, strengthening negative refractive power of the front lens unit enables reducing the size of the optical systems while providing a wide angle of view. In such a case, sharing negative refractive power with at least two negative lenses enables preventing the occurrence of the distortion aberration and the astigmatism. Providing at least one positive lens enables excellently correcting the chromatic aberration of magnification.. 
Further, setting the horizontal angle of view of the optical systems to 150 degrees or more enables enhancing a sense of realism for an image (video image) captured in stereoscopic image capturing using the lens/imaging apparatus.
Claims 2-14 and 16-20, which depend from either claim 1 or 15, are also allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.





Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
September 29, 2021